DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-12, 15-20, 22-25, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (US 2020/0406889) in view of Kim (US 2019/0232952).
Regarding claim 1, Yamanaka discloses a vehicle system, comprising:
	a sensing device 40, 60, 50, configured to detect vehicle status information including gear-stage information (paragraphs 89, 97) and steering information 50 of a steering wheel; and
	a control device 10 configured to determine a target parking spot among parking spots included in a parking lot based on the gear-stage information (p. 89, 97) and the steering information (p. 43, 46) when the vehicle maintains a stopped state (p. 57, 62) in the parking lot, and to execute an autonomous parking function for parking at the target parking spot (step S107).
	Yamanaka does not disclose the vehicle maintaining a stopped state for more than a predetermined period. Kim teaches the use of a vehicle maintaining a stopped state for more than a predetermined period (p. 329). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the vehicle maintaining a stopped state for more than a predetermined period to the system of Yamanaka as taught by Kim for the purpose of effectively determining a target parking spot. 
Regarding claim 10, Yamanaka discloses a vehicle system, comprising:
at least one camera 1;
a sensing device 50, 60, 40, configured to detect steering information of a steering wheel 50 (p. 43, 46) and
a control device 10,
wherein the control device is configured to:
obtain driver's gaze information (p. 43);
determine a target parking spot among parking spots included in the parking lot based on the gaze information (p. 43) and the steering information (50, p. 43, 46) when the vehicle maintains a stopped state (p. 57, 62) in a parking lot; and
execute an autonomous parking function for parking at the target parking spot (step S107).
Yamanaka does not disclose at least one camera positioned in the vehicle; obtain driver's gaze information through the at least one camera; the vehicle maintaining a stopped state for more than a predetermined period. Kim teaches the use of at least one camera positioned in a vehicle and obtaining driver's gaze information through the at least one camera (p. 82); a vehicle maintaining a stopped state for more than a predetermined period (p. 329). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one camera positioned in the vehicle; obtain driver's gaze information through the at least one camera; the vehicle maintaining a stopped state for more than a predetermined period to the system of Yamanaka as taught by Kim for the purpose of effectively determining a target parking spot. 
Regarding claim 16, Yamanaka discloses an autonomous parking method of a vehicle, comprising:
	obtaining gear-stage information  (p. 89, 97) of the vehicle and steering information 50 of a steering wheel (p. 43, 46),
	determining a target parking spot among parking spots included in a parking lot based on the gear-stage information (p. 89, 97) and the steering information (p. 43, 46) when the vehicle maintains a stopped state (p. 57, 62) after entering the parking lot, and 
	executing, by the vehicle, an autonomous parking function for parking at the target parking spot (step S107).
Yamanaka does not disclose the vehicle maintaining a stopped state for more than a predetermined period. Kim teaches the use of a vehicle maintaining a stopped state for more than a predetermined period (p. 329). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the vehicle maintaining a stopped state for more than a predetermined period to the method of Yamanaka as taught by Kim for the purpose of effectively determining a target parking spot. 
Regarding claim 24, Yamanaka discloses an autonomous parking method of a vehicle, comprising:
	obtaining driver's gaze information (p. 43);
	detecting steering information 50 of a steering wheel;
	determining a target parking spot among parking spots included in a parking lot based on the gaze information (p. 43) and the steering information (p. 43, 46) when the vehicle maintains a stopped state (p. 57, 62) in the parking lot; and
	executing an autonomous parking function for parking at the target parking spot (step S107).
Yamanaka does not disclose obtaining driver's gaze information from an image photographing a driver through at least one camera positioned in the vehicle; the vehicle maintaining a stopped state for more than a predetermined period. Kim teaches the use of obtaining driver's gaze information from an image photographing a driver through at least one camera positioned in the vehicle (p. 82); a vehicle maintaining a stopped state for more than a predetermined period (p. 329). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include obtaining driver's gaze information from an image photographing a driver through at least one camera positioned in the vehicle; the vehicle maintaining a stopped state for more than a predetermined period to the system of Yamanaka as taught by Kim for the purpose of effectively determining a target parking spot. 

Regarding claim 2, Yamanaka discloses wherein the control device is configured to determine a parking spot positioned on a left side of the vehicle, or a parking spot positioned on a right side of the vehicle as the target parking spot based on a steering direction of the steering wheel (p. 31).
Regarding claims 3 and 20, Yamanaka discloses wherein the control device is configured to determine a parking spot positioned at a front, a side, or a rear of the vehicle as the target parking spot based on the gear-stage information (p. 61).
Regarding claims 4 and 18, Yamanaka  (modified by Kim) discloses all of the claimed subject matter as set forth above in the rejection of claim 1, and further discloses the control device being configured to obtain driver's gaze information and to determine the target parking spot by additionally using the gaze information (p. 43), but does not disclose at least one camera positioned in the vehicle to obtain driver's gaze information from an image photographing the driver. Kim further teaches the use of a one camera positioned in the vehicle having from an image photographing a driver (p. 82). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one camera positioned in the vehicle to the system of Yamanaka as taught by Kim for the purpose of effectively obtaining driver's gaze information from an image photographing the driver. 

Regarding claims 5 and 11, Yamanaka discloses wherein the control device is configured to determine a direction toward the target parking spot relative to the vehicle based on a gaze direction corresponding to the gaze information (p. 43) and a steering direction of the steering wheel (50, p. 43, 46).
Regarding claims 6 and 12, Yamanaka discloses wherein the control device is configured to determine, as the target parking spot, a parking spot determined by a combination of the steering direction 50 and a direction indicated by the gaze direction (p. 43)  among forward, lateral, and rearward of left side or right side of the vehicle (p. 31, 61).
Regarding claims 9, 15, 23, and 28, Yamanaka discloses at least one detection device 1a, 1b, 1c, 1d, 2,  configured to obtain surrounding environment information of the vehicle, wherein the control device 10 is configured to identify at least one empty parking spot within the parking lot based on the surrounding environment information, and to determine the target parking spot from among the at least one empty parking spot (p. 68, figures 4A-4C), and wherein the at least one detection device comprises at least one camera 1a-1d or at least one sensor 2 positioned in the vehicle (p. 25).
Regarding claim 17, Yamanaka discloses wherein the determining comprises determining a parking spot positioned on a left side of the vehicle, or a parking spot positioned on a right side of the vehicle as the target parking spot based on a steering direction of the steering wheel (p. 31).
Regarding claim 19, Yamanaka discloses wherein the determining the target parking spot by additionally using the gaze information comprises:
	determining a direction toward the target parking spot relative to the vehicle according to a gaze direction corresponding to the gaze information (p. 43) and a steering direction of the steering wheel (p. 43, 46), and
	determining the target parking spot at a left side or a right side of the vehicle based on the determined direction (p. 31).
Regarding claims 22, 27, Yamanaka discloses receiving parking map information corresponding to the parking lot from a parking system managing the parking lot (figures 4A-4C); and identifying at least one empty parking spot PL1, PL2, within the parking lot based on the parking map information, wherein the determining comprises determining the target parking spot from among the at least one empty parking spot (p. 27, 44, 68, figures 4A-4C).
Regarding claim 25, Yamanaka discloses wherein the determining comprises determining the target parking spot at a left side or a right side of the vehicle based on a gaze direction corresponding to the gaze information and a steering direction of the steering wheel (p. 31).


Claim(s) 7, 8, 13, 14, 21, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka and Kim as applied to claim 1 above, and further in view of Yata (US 2021/0118299).
Regarding claims 7, 13, 21, and 26, Yamanaka (modified by Kim) discloses all of the claimed subject matter as set forth above in the rejection of claim 1, and further discloses wherein the control device 10 is configured to display a parking lot image (figures 4A-4C) corresponding to the parking lot through the display device 53, and to provide position information for the target parking spot determined by the vehicle to a driver by operating the display device (p. 27, 44), but does not disclose a parking spot in the parking lot image determined as the target parking spot blinks, or a parking spot determined as the target parking spot is highlighted. Yata teaches the use of a parking spot in a parking lot image determined as a target parking spot blinks, or a parking spot determined as the target parking spot is highlighted (p. 43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a parking spot in the parking lot image determined as the target parking spot blinks, or a parking spot determined as the target parking spot is highlighted to the system of Yamanaka (modified by Kim) as taught by Yata for the purpose of effectively providing position information for the target parking spot determined by the vehicle to a driver. 
Regarding claims 8 and 14, Yamanaka discloses a communication device 131 configured to communicate with a parking system managing the parking lot, wherein the control device 10 is configured to receive parking map information corresponding to the parking lot from the parking system, to identify at least one empty parking spot PL1, PL2, within the parking lot based on the parking map information, and to determine the target parking spot from among the at least one empty parking spot (p. 27, 44, 68, figures 4A-4C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kogure and Hara disclose parking control systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/ANH V LA/                                                                                   Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
December 17, 2022